                                                                                       JS-6

 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT FOR THE

 8                           CENTRAL DISTRICT OF CALIFORNIA

 9
10 JOHANA GODINEZ, individually, and on            Case No.: 2:19-cv-10619-DSF-JCx
   behalf of other members of the general public
11 similarly situated; AARON KESPRADIT,            Honorable Dale S. Fischer
   individually, and on behalf of other members
12
   of the general public similarly situated,       ORDER GRANTING STIPULATED
13                                                 REQUEST FOR DISMISSAL PURSUANT
                   Plaintiffs,                     TO FED. R. CIV. P. 41(a)
14
           vs.
15                                                 Complaint Filed: October 15, 2019
16 DOLLAR LOAN CENTER CALIFORNIA,                  Trial Date:      None Set
   LLC, an unknown business entity; and DOES
17 1 through 100, inclusive,

18                Defendants.
19

20

21

22

23

24

25

26

27

28
 1                                               ORDER

 2         Pursuant to the parties’ stipulation, and for good cause shown, Plaintiff Johana Godinez’s

 3 individual claims against Defendant Dollar Loan Center California, LLC (“Defendant”) are hereby

 4 ordered DISMISSED WITH PREJUDICE, Plaintiff Aaron Kespradit’s individual claims against

 5 Defendant are hereby ordered DISMISSED WITH PREJUDICE, and the class claims against

 6 Defendant are hereby ordered DISMISSED WITHOUT PREJUDICE. Each party is to bear its own

 7 attorney’s fees and costs incurred in pursuing or defending this matter.

 8         IT IS SO ORDERED.
 9   DATED: January 13, 2020
10
                                                 Honorable Dale S. Fischer
11                                               UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     1
